I concur in the result of the opinion of Mr. Justice Cothran mainly for the reason, as stated by him, that the plaintiff, Twin City Power Company of South Carolina, "has given no indication, within a period of 30 years of its intention to exercise its franchise for the public purpose for which it was organized." Both the plaintiff and the defendant are power companies, and, in my opinion, each is seeking an advantage over the other. In all probability, the plaintiff company, judging from its past history, can never accomplish anything, *Page 490 
except to delay the defendant company in carrying out the purpose of its organization.